Exhibit 10.47

 



October 20, 2016

 

Nuo Therapeutics, Inc.

207A Perry Parkway

Suite 1 Gaithersburg, MD 20877
Attention: David Jorden

 

Deerfield SS, LLC

780 Third Avenue

New York, NY 10017

Attention: Lawrence Atinksy

 

Re.Nuo/Arthrex/Deerfield Letter Agreement

 

Mr. Jorden and Mr. Atinsky:

 

This letter agreement (“Agreement”) sets forth the agreement between Arthrex,
Inc. (“Arthrex”), Deerfield SS, LLC (“Deerfield”) and Nuo Therapeutics, Inc.
(“Nuo”), collectively the (“parties”), with respect to the sale of certain Nuo
assets to Arthrex and the resolution of outstanding issues between the parties.
The parties have agreed to the terms and conditions set forth in this Agreement.
Accordingly, Arthrex, Nuo and Deerfield hereby agree as follows:

 

1.             Nuo/Deerfield Transition Services Agreement. Pursuant to a plan
approved by the United States Bankruptcy Court for the District of Delaware, on
May 5, 2016, Nuo assigned to Deerfield (i) all of Nuo’s rights, title and
interest in and to its existing amended and restated license agreement with
Arthrex, Inc. dated October 15, 2015 (the “License Agreement”), (ii) all
associated intellectual property owned by Nuo related to the License Agreement
and (iii) all royalty and payment rights thereunder (collectively, “Deerfield
Assumed Rights and Assets”). Nuo and Deerfield also are parties to a Transition
Services Agreement, executed May 5, 2016, which is set to expire on October 15,
2016 related to services being performed under the License Agreement (the
“Transition Services Agreement”). Both Nuo and Deerfield agree that the term of
that Transition Services Agreement is hereby amended and extended to January 15,
2017. Nuo and Deerfield hereby agree that subject to Arthrex’s payment of the
amounts specified in Section 2 herein, Deerfield shall make three equal payments
of $33,333.33 to Nuo, as consideration for the extension of the term of the
Transition Services Agreement. The three payments shall be made on October 28,
2016, November 15, 2016 and December 15, 2016, respectively.

 

2.             Nuo/Arthrex Production Equipment & Angel Devices Purchase. Nuo
and Arthrex hereby agree that subject to Arthrex’s payment of $201,200 to Nuo on
October 28, 2016, Nuo hereby sells, conveys, transfers and assigns to Arthrex,
free and clear of all liens, charges, encumbrances, debts, obligations and
liabilities whatsoever, Nuo’s title and interest in and to the following (the
“Transferred Assets”):

 

(a)             Angel Devices: All Nuo owned inventory of Products (as defined
in the License Agreement (and spare parts therefor) as set forth on Exhibit A;
and

 



 

 



Arthrex/Deerfield/Nuo- Letter Agreement

Page 2

 



(b)             Production Equipment: All Nuo owned Production Equipment set
forth on Exhibit B.

 

For purposes of clarification, and notwithstanding the foregoing, the
Transferred Assets do not include (i) any Intellectual Property Rights (as such
term is defined in the License Agreement) or (ii) any right, title or interest
in or to the Deerfield Assumed Rights and Assets. Transferred Assets do include
(i) All existing Products, whether known or unknown at time of the Agreement
(ii) All Nuo owned Production Equipment, whether known and unknown at the time
of the Agreement. Nuo’s obligations related to the Transferred Assets unknown at
the time of this Agreement are set forth in Section 3. The parties further
acknowledge and agree that the Transition Services Agreement remains in effect
through January 15, 2017 and thereafter Nuo shall have no further obligations
related to performing services under the Transition Services Agreement or the
License Agreement.

 

3.             Nuo Obligations Related to Transferred Assets. Nuo shall use
commercially reasonable and good faith efforts to facilitate the shipping of any
Transferred Assets from locations where they are physically located. Nuo shall
have the affirmative obligation to notify Arthrex in writing of the discovery of
any Transferred Assets that have not been listed on Exhibits A or B hereto. From
time to time after the date hereof, Nuo will execute and deliver, or cause to be
executed and delivered, such other instruments of conveyance, assignment,
transfer and delivery and will take such other actions as Arthrex may reasonably
request in order to more effectively consummate the transactions contemplated
hereby, transfer, convey, assign, and deliver to Arthrex any of the Transferred
Assets or enable Arthrex to exercise and enjoy all rights, benefits and
obligations of Nuo with respect thereto.

 

4.             Nuo/Arthrex- Transferred Asset Obligations. Pursuant to Section
2(c) of the License Agreement, Nuo has certain responsibilities to transfer
certain assets and rights to Arthrex. This Agreement does not alter, amend or
nullify Nuo’s duties under the License Agreement unless otherwise specified
herein.

 

5.             Nuo Release of Claims. Nuo, for itself and its respective
representatives, successors and assigns, hereby forever fully and irrevocably
releases and discharges Arthrex and its Affiliates and each of their respective
predecessors, successors, direct or indirect subsidiaries, members, managers,
directors, officers, employees, agents and other representatives from any and
all actions, claims, demands, obligations, promises, agreements or liabilities
of any kind whatsoever in law or equity and causes of action of every kind and
nature, or otherwise (including claims for damages, costs, expense, and
attorneys’, brokers’ and accountants fees and expenses) for payments of Royalty
(as defined in the License Agreement) owed to Nuo based on sales of the Product
(as defined in the License Agreement) occurring on or before June 30, 2016.

 

6.             Arthrex Release of Claims. Arthrex, for itself and its respective
representatives, successors and assigns, hereby forever fully and irrevocably
releases and discharges Nuo, Deerfield and their Affiliates and each of their
respective predecessors, successors, direct or indirect subsidiaries, members,
managers, directors, officers, employees, agents and other representatives from
any and all actions, claims, demands, obligations, promises, agreements or
liabilities of any kind whatsoever in law or equity and causes of action of
every kind and nature, or otherwise (including claims for damages, costs,
expense, and attorneys’, brokers’ and accountants fees and expenses) arising
under the License Agreement as of the date hereof.

 



 

 



Arthrex/Deerfield/Nuo- Letter Agreement

Page 3

 

 



7.             No Assumption of Liabilities. It is expressly agreed and
understood that neither Arthrex nor Deerfield is assuming any liability or
obligation of Nuo of any kind or nature whatsoever, whether accrued or
unaccrued, contingent or noncontingent, material or nonmaterial, or known or
unknown as of the date of the Agreement.

 

8.             Confidentiality. The terms of this Agreement are confidential,
and the terms shall not be disclosed by Nuo without prior written approval by
Arthrex and Deerfield. Notwithstanding any other provision of this Agreement,
each party (such party, the “Disclosing Party”) may disclose the terms of this
Agreement: (i) to the extent required to comply with applicable legal
requirements including as part of regular securities law reporting requirements
and/or in accordance with securities regulatory authority or securities exchange
rules, demands and/or practice; or (ii) to third party consultants, contractors,
or other service providers who are under a duty of confidentiality; provided,
that the Disclosing Party shall be responsible for any disclosure or use of the
terms of this Agreement by such third party consultant, contractor or other
service provider in violation of the terms set forth herein (as if such person
was bound by such terms).

 

9.             Assignability and Binding Effect. This Agreement constitutes the
entire agreement among the parties with respect to the subject matter hereof and
shall inure to the benefit of the parties successors and assigns.

 

10.           Miscellaneous. No amendment, modification or discharge of this
Agreement, and no waiver hereunder, shall be valid or binding unless set forth
in writing and signed by each party. No failure or delay by a party in
exercising any right, power or privilege under this Agreement will operate as a
waiver thereof, nor will any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any right, power or
privilege under this Agreement. If any provision or portion of this Agreement is
determined by a court of competent jurisdiction to be invalid or unenforceable
for any reason, in whole or in part, then the remaining provisions of this
Agreement shall be unaffected thereby and shall remain in full force and effect
to the fullest extent permitted by applicable law. This Agreement may be
executed in one or more counterparts, each of which will be deemed an original
copy of this Agreement, and all of which, taken together, shall be deemed to
constitute one and the same agreement. The parties shall execute such further
agreements, conveyances and other documents as may be reasonably requested by
either Party to effectuate the intent and any provisions of this Agreement.

 

11.           Governing Law; Jurisdiction. This Agreement and any dispute
arising hereunder or in connection with the matters contemplated hereby, whether
in contract, tort or otherwise, shall be governed in all respects by the
internal laws of the State of Delaware. 

 

*       *       *

 



 

 



Arthrex/Deerfield/Nuo- Letter Agreement

Page 4

 

 



Please confirm your agreement with the foregoing by signing and returning to the
undersigned.

 



  Very truly yours,         ARTHREX, INC.               By. /s/ Christopher K.
Lin   Name. Christopher K. Lin   Title. Deputy General Counsel & Director of
Corporate Development               DEERFIELD SS, LLC         By:    Deerfield
Mgmt, L.P., its Manager         By:    J.E. Flynn Capital, LLC, its General
Partner               By. /s/ David J. Clark   Name. David J. Clark   Title.
Authorized Signatory



 

 



Accepted and Agreed this 20th day
of October, 2016.



 

NUO THERAPEUTICS, INC.

 

 

 

By.      /s/ David Jorden

Name. David Jorden

Title.   Chief Executive Officer

  

 

 





Arthrex/Deerfield/Nuo- Letter Agreement

Page 5

 

 



EXHIBIT A

 

 

 

 



 

 





Arthrex/Deerfield/Nuo- Letter Agreement

Page 6

 

 



EXHIBIT B

 

 

 

 



 